Citation Nr: 9931614	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-12 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitled to an increased (compensable) evaluation for the 
veteran's service-connected residuals of infectious 
hepatitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1940 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased (compensable) evaluation for his service-connected 
residuals of infectious hepatitis, evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7345 (1999).  The rating 
decision characterized the issue as one of new and material 
evidence to reopen the claim, but the Board notes the issue 
is more accurately characterized as one seeking an increased 
evaluation.

Subsequently in May 1998, the veteran submitted a notice of 
disagreement with that rating decision.  In June 1998, the RO 
issued a statement of the case to the veteran, who timely 
filed his substantive appeal in August 1998.  

A personal hearing before a hearing officer at the RO had 
been scheduled for October 13, 1998, and the veteran was 
given advance notice thereof.  However, the veteran did not 
appear for this hearing.

The veteran had also filed a claim for entitlement to service 
connection for a dental condition.  A June 1998 rating 
decision by the RO denied this claim.  However, the dental 
issue has not been developed for appellate review inasmuch 
as, according to the records before the Board, the veteran 
has not filed a notice of disagreement, has not been provided 
with a statement of the case, and has not filed a substantive 
appeal.  Accordingly, that issue is not before the Board at 
this time.


REMAND

The Board finds the veteran's claim for an increased 
evaluation of disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  When the claim is that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA therefore has a duty to assist the veteran in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.159 (1999).  See also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The May 1998 rating decision denied the veteran's claim for 
an increased evaluation because no medical evidence of record 
pertinent to the claim had been produced.  Although, the 
claims file would indicate, the veteran informed the RO that 
he had received outpatient treatment at the VA Medical Center 
in West Haven, Connecticut (VAMC), the rating decision notes 
that no records of such treatment were obtained.  The claims 
file reflects that the RO requested all such outpatient 
treatment records from April 1997 from the VAMC but neither 
received any records nor was advised that they did not exist.  
The claims file also reflects that the RO requested private 
medical records from certain physicians but obtained no 
response.  

In addition, the claims file documents that the veteran 
failed to report for a compensation and pension examination.  
The records in the claims file indicate that at least three 
such examinations were scheduled for the veteran and that 
each time, he failed to report for the examination.  The 
documents of record reflect that in March 1997, the first 
such examination was requested by the RO; that upon being 
notified by the VAMC that the veteran had failed to report 
for this examination, the  RO made a second request for an 
examination, which was to take place in April 1998; that upon 
being notified by the VAMC that the veteran had failed to 
report for this examination, the RO made a third request for 
an examination, which was to take place in September 1998; 
and that subsequently the RO was notified by the VAMC that 
the veteran had failed to report for this examination as 
well.  In the substantive appeal document filed in August 
1998, the veteran's representative contended that the veteran 
did in fact report for an examination at the VAMC in 
connection with his claim and that he did not receive notice 
from VA of the re-scheduled examination.  The contention that 
the veteran reported for his examination is also advanced by 
his representative in a March 1998 statement in support of 
claim and in the May 1998 notice of disagreement.  The record 
contains some support for this contention.  An April 1997 
communication from the VAMC to the RO states that the veteran 
was seen at the VAMC for a "liver consult."  It is 
indicated that the RO requested the documentation of this 
consultation.  However, as has been observed, the VAMC 
produced no records of treatment and/or examination of the 
veteran.

The Board takes note of certain principles and their 
application to the circumstances delineated by this record.  
First, when a given disability is evaluated, the disability 
must be viewed, and current examinations interpreted, in 
relation to the whole recorded history of that disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  At the same time, when an 
increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Accordingly, past 
medical reports do not take precedence over, and cannot be a 
substitute for, current findings.  Id.  Therefore, medical 
evidence of the current level of the veteran's service-
connected liver disorder is required for an adequate 
adjudication of his case.  

Second, a presumption of regularity attaches to the acts of 
public officials, and this presumption is rebuttable only by 
clear evidence to the contrary.  See Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  Given this presumption and the fact 
that the claims file contains no evidence to the contrary, it 
must be concluded that the veteran had been given due notice 
of his scheduled examinations with the VAMC.  See Mason v. 
Brown, 8 Vet. App. 44, 53-55 (1995).  It also must be 
concluded at present, given the presumption of regularity, 
that if the veteran had reported for and undergone a VA 
examination in connection with his claim, the report of that 
examination would have been extant and would have been 
produced by the VAMC at the request of the RO.  See Ashley v. 
Derwinski, 2 Vet. App. 62.  Therefore, on the basis of the 
evidence existing of record at present, the Board finds that 
the veteran was given due notice of scheduled VA examinations 
but failed to report for them.

Third, while VA has a duty to assist the veteran in the 
development of his claim, the veteran has a corresponding 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In particular, the consequence of the 
failure without good cause to report for an examination 
requested by VA in connection with a claim for an increase in 
benefits is denial of that claim.  38 C.F.R. § 3.655(b) 
(1999).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death or 
an immediate family member, etc.  38 C.F.R. § 3.655(a) 
(1999).  There is no evidence of record indicating that the 
veteran had good cause for failure to submit to VA 
examination.  Therefore, his claim for an increased 
evaluation is susceptible to denial by application of 
38 C.F.R. § 3.655.

Fourth, however, it is provided that a claimant and his 
representative are entitled to written notice of any decision 
made by VA affecting the payment of benefits, such as 
disability compensation, or the granting of relief.  38 
C.F.R. § 3.103(b)(1) (1999).  This notice must set forth 
clearly not only the decision made but also any applicable 
effective date, the reason(s) for the decision, the right to 
a hearing on any issue involved in the claim, and the right, 
as well as the necessary procedures and time limits, to 
initiate an appeal of the decision.  Id.  The Board finds 
that neither the May 1998 rating decision nor the June 1998 
statement of the case sets out fully and clearly the legal 
and factual basis for the denial of the veteran's claim on 
account of failure to report for scheduled VA examinations.  
The Board therefore declines to conclude that the veteran has 
forfeited his claim under 38 C.F.R. § 3.655 or other 
provision of law.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that when 
the Board addresses an issue that has not been addressed by 
the RO, the Board must consider whether the appellant would 
be prejudiced by the Board's going forward on that issue 
without first remanding for the RO to adjudicate the issue in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1995).  The Board acknowledges that the present 
decision constitutes the first occasion on which the veteran 
has been notified that a failure to report for VA 
examination, without good cause, results in the denial of a 
claim for an increased evaluation of disability.  

In summation, the Board is mindful of the suggestion in a 
document of the VAMC contained in the claims file that the 
veteran actually underwent a "liver consult" there.  The 
Board observes that it is at least possible that there are 
records still lodged with the VAMC that would show that a 
compensation and pension examination was performed upon the 
veteran, as he has asserted.  Accordingly, the Board finds 
that the RO should again attempt to obtain any such treatment 
reports or any existing examination report pertaining to the 
veteran.  Efforts to locate this evidence should specifically 
be documented and if they cannot be located, the record 
should so specifically indicate.

The Board further finds, in the interest of ensuring due 
process for the veteran, that he should be allowed another 
opportunity to cooperate with the RO.   If, after all 
available VA medical records have been assembled by the RO, 
it appears that the veteran did not previously undergo a 
compensation and pension examination in connection with his 
claim, he should be afforded an adequate opportunity to have 
such an examination.  He should also be advised specifically 
of the applicability of 38 C.F.R. § 3.158 (1999), which 
concerns a claimant's abandonment of claims by inaction, and 
of 38 C.F.R. § 3.655.  If the veteran again fails to report 
for a scheduled examination, action concerning his claim 
should be taken in accordance with those regulations.

Accordingly, this case is REMANDED, to the RO for the 
following actions:

1.  The RO should once again contact the 
veteran and request the names and 
addresses of all private medical care 
providers who treated him for his 
service-connected residuals of infectious 
hepatitis since 1996.  After securing the 
necessary release(s), the RO should 
obtain the records of these providers.  
Once obtained, all records must be 
associated with the claims folder.  If no 
response is received in connection with 
any requests made for private treatment 
records, the veteran should be so 
notified and afforded the opportunity to 
obtain and submit the records on his own.

2.  The RO should once again contact the 
VA Medical Center in West Haven, 
Connecticut and request copies of all 
outpatient treatment records for the 
veteran and of all examination reports 
since 1996, including the report of a 
"liver consult" stated in a document of 
this VAMC included in the claims file to 
have taken place during or prior to April 
1997.  Once obtained, all records must be 
associated with the claims file.  Efforts 
to locate these records should be 
specifically documented and if the 
records cannot be located, such should be 
specifically indicated.

3.  Following completion of the above 
development, if no report of a prior VA 
examination conducted on or about April 
1997 is obtained that would form a clear, 
full, and adequate basis for the 
adjudication of the veteran's claim, the 
veteran should be afforded another 
opportunity to attend a VA examination.  
Due written notice of the time and place 
of the examination should be given to the 
veteran and his representative.  The 
examining physician should determine the 
current character and severity of the 
veteran's service-connected residuals of 
infectious hepatitis.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also give the veteran and his 
representative written notice that his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.158 and § 3.655.  A copy of the 
letter to the veteran notifying of the 
date and time of the VA examination, if 
one is requested, should be incorporated 
into the claims file.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

6.  After the development requested 
hereinabove has been completed, then the 
RO should again review the veteran's 
claim.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case, that 
includes citation to 38 C.F.R. §§ 3.158, 
3.655, 4.1, 4.2, 4.7, 4.10, and 4.114, 
Diagnostic Code 7345 (1999), as 
appropriate, in accordance with 
38 U.S.C.A. § 7105 (West 1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

